Case: 16-10183      Document: 00513677261         Page: 1    Date Filed: 09/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 16-10183                           FILED
                                  Summary Calendar                September 14, 2016
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RAMON VALDEZ-JAIME,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:15-CR-70-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Ramon Valdez-Jaime appeals the 60-month sentence imposed following
his guilty plea conviction for illegal reentry after deportation. He asserts that
his sentence, which resulted from the district court upwardly varying from the
advisory guidelines range, is substantively unreasonable. According to Valdez-
Jaime, the district court afforded excessive weight to his remote prior offenses,




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10183     Document: 00513677261      Page: 2   Date Filed: 09/14/2016


                                  No. 16-10183

most of which were not assessed any criminal history points, and failed to give
sufficient weight to his personal circumstances.
      In this court, Valdez-Jaime has not demonstrated that his sentence was
substantively unreasonable. The record reflects that the district court had an
adequate basis for the sentence imposed and was guided by the 18 U.S.C. §
3553(a) sentencing factors in concluding that an upward variance was merited.
The district court made an individualized assessment and found that the
guidelines range did not properly account for the § 3553(a) factors. Valdez-
Jaime’s criminal history was a suitable factor for the district court to consider
in imposing an upward variance, see United States v. Smith, 440 F.3d 704, 707
(5th Cir. 2006), and the district court was not required to afford his personal
circumstances dispositive weight, see United States v. Lopez-Velasquez, 526
F.3d 804, 807 (5th Cir. 2008). His disagreement with the sentence imposed
and the district court’s weighing of the § 3553(a) factors is insufficient to
establish that the district court abused its discretion. See Gall v. United States,
522 U.S. 38, 51 (2007). The totality of the circumstances reflects that his 60-
month sentence, which was 27 months above the top of the advisory guidelines
range, was not so disproportionate as to overcome the factors that warranted
its imposition. See United States v. Brantley, 537 F.3d 347, 348-50 (5th Cir.
2008).
      AFFIRMED.




                                        2